Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pesach et al. (US 20200155285 A1).
Regarding claim 1, Pesach et al. teaches a probe (see Abstract, Fig. 1A), comprising: a working channel (see Fig. 2D element 214, para [0034]; “the scanner includes a channel extending from the probe to a source of pressurized material suitable for flowing through the channel and the probe to the opening”); at least one optical element provided in the working channel (see para [0037]; “the channel contains an optical fiber”) configured to acquire a spectral image of surface information of an object ((see para [0193]; “Alternatively or additionally a probe may include a source of ultraviolet light and/or measure fluorescence, for example, to measure subgingival plaque” see also para [0206]; “an imager may include an ultrasound imager an optical imager (for example a monochrome imager and/or a multi-color imager and/or an ultraviolet UV imager and/or an infrared IR imager and/or an OCT imager). Optionally, a probe mounted imager may be used along with imager 106 of the IOS to make a stereoscopic and/or 3D image of an object (for example the two imagers may have overlapping fields of view)”); and an ultrasonic transducer arranged in the working channel (see para [0175]; “the probe includes an imager, for example, an ultrasound imager (for example a side viewing ultrasonic imager (IVUS) or a Piezoelectric Micromachined Ultrasound Transducer (PMUT) array)), a sensor, for example, an ultrasound sensor or stain sensor and/or a mirror, for example, reflecting a view lateral to the probe to an imager of the IOS”) and configured to acquire an ultrasonic image of depth information of the target and move with respect to the at least one optical element (see para [0192-0193]; “the probe includes one or more optical or ultrasonic sensor or imager. For example, a probe may be used to measure periodontal pocket depths. Alternatively, or additionally, a probe with a sensor may be used to measure a periodontal condition” see also para [0061]; “the probe includes a tip shaped for easy movement along an intra-oral surface”). 
Regarding claim 2, the rejection of claim 1 is incorporated herein.
Pesach et al. further teach wherein the at least one optical element is positioned at the center of the working channel (see Fig. 3E element 233b and Fig. 5A-B, illustrate centered optical element, also see para [0208]; “Alternatively or additionally, channel 214 include an optical fiber for introducing light into and/or viewing a zone and/or a zone being mapped by the IOS and/or explored with probe 108…. Alternatively, or additionally, a tool may pass through channel 214. For example, wires and/or a tissue ablator may be passed through channel 214 to affect tissue in an oral cavity”) and the ultrasonic transducer is positioned on an see Figs. 2C (212), Figs. 3A-D (312-312”) are sensors coupled outside along probe (308); see also para [0175]; “the probe includes an imager, for example, an ultrasound imager (for example a side viewing ultrasonic imager (IVUS) or a Piezoelectric Micromachined Ultrasound Transducer (PMUT) array)), a sensor, for example, an ultrasound sensor or stain sensor and/or a mirror, for example, reflecting a view lateral to the probe to an imager of the IOS”).
Regarding claim 8, Pesach et al. further teach a system for imaging a dental structure, comprising: a probe configured to be positioned in a dental structure (see para [0043]; “there is provided a dental probe, including: a body having a head and a long dimension; at least one imager suitable for imaging in a lateral direction from the head; and a probe extending in a lateral direction from the head and within a field of view of the imager and including a side viewer” see also para [0157]; “FIGS. 8A-8K are schematic drawings showing various dental structures which may be measured using an IOS and a probe in accordance with some embodiments of the invention”); a spectral image acquisition module configured to acquire a spectral image (see para [0193]; “Alternatively or additionally a probe may include a source of ultraviolet light and/or measure fluorescence, for example, to measure subgingival plaque” see also para [0206]; “an imager may include an ultrasound imager an optical imager (for example a monochrome imager and/or a multi-color imager and/or an ultraviolet UV imager and/or an infrared IR imager and/or an OCT imager). Optionally, a probe mounted imager may be used along with imager 106 of the IOS to make a stereoscopic and/or 3D image of an object (for example the two imagers may have overlapping fields of view)”) of surface information of the dental structure (see para [0032]; “the method includes using the scanning to generate a 3D reconstruction of an oral surface”); an ultrasonic image acquisition module (see para [0046]; “the viewer includes an ultrasonic imager”) configured to acquire an ultrasonic image of depth information of the dental structure (see para [0074]; “In some embodiments the measurement(s) include one or more of depth, width, diameter, shape and inside threading of the hole(s)” see also para [0198]; “imager 106 has a high enough resolution to produce depth mapped images and/or an STL file mapping 3D features of an oral cavity with an error of less than 30 μm and/or less than 100 μm and/or less than 10 μm”); and a processor configured to register the spectral image and the ultrasonic image (see para [0365]; “once locations of the first and the second tooth positions are registered relative to the same probe position, the location of the first and the second teeth are optionally also registered in a 3D model of the mouth” see also para [0391]; “the device may automatically compute pocket depth as a function of position. For example, the IOS may track the position of probe 308 over time and/or find the maximum insertion depth as a function of a 3D location and/or compute a spatial distribution of pocket depth. Alternatively, or additionally, the user may signal to the IOS when probe 308 has reached the end of the pocket and/or reaching the end of a pocket may be registered by a pressure sensor”).
Regarding claim 9, the rejection of claim 8 is incorporated herein.
Pesach et al. further teach further comprising: a color image acquisition module configured to acquire a color image of the dental structure (see para [0206]; “a multi-color imager and/or an ultraviolet UV imager and/or an infrared IR imager and/or an OCT imager)”), see also para [0386]; “a color image obtained from the IOS is used for detection of parameters such as the CEJ, mucogingival junction, bleeding, suppuration, presence of crowns, bridges, implants, and fillings” wherein the processor is configured to register the spectral image and the see also para [0391]; “the device may automatically compute pocket depth as a function of position. For example, the IOS may track the position of probe 308 over time and/or find the maximum insertion depth as a function of a 3D location and/or compute a spatial distribution of pocket depth. Alternatively, or additionally, the user may signal to the IOS when probe 308 has reached the end of the pocket and/or reaching the end of a pocket may be registered by a pressure sensor”).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al. in view of Wang et al. (US 10105062 B2).
Regarding claim 3, the rejection of claim 2 is incorporated herein. Pesach et al. further teach an ultrasonic sensor/transducer (para [0045-0047, 0175, 0192]), but does not explicitly teach as further claimed, but 
(Fig. 1; col. 7 lines 1-10; col. 8, lines 22-38; It is noted that Wang discloses a rotating scanning mirror 115 as “scanning substitute” for the ultrasonic transducers 104-05 but suggests that it is known to have the ultrasonic transducers rotate instead of a fixed with a rotation scanning mirror configuration as disclosed).   
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to adapt the suggestive teaching of Wang in order to achieve a rotating scanning effect of ultrasonic transducers either through a scanning mirror substitute or the transducers themselves about an optical element (optical fiber 113) as claimed.  Doing so will achieve the benefit of no relative movement at the distal end of the probe and also a small and simpler design of the endoscopic probe (col. 8, lines 22-38). 
Regarding claim 4, the rejection of claim 3 is incorporated herein.
Pesach et al. further teach wherein the working channel further comprises an arcuate slot extending along at least a portion in the vicinity of the at least one optical element, such that the ultrasonic transducer moves therein (see para [0219]; “FIGS. 4A-4C are schematic showings of an IOS including a laterally extending probe having a reflector in a field of view 316a of the IOS, in accordance with some embodiments of the invention. For example, a reflector may include a mirror. Optionally a reflector may by straight, and/or curved (for example concave and/or convex). For example, a reflector may give IOS sensor 106 a wider view and/or a view at an additional angle and/or a view at an additional view point than the unmodified view 316a of sensor 306”.  Examiner interprets “arcuate slot” to be curved).
Regarding claim 5, the rejection of claim 4 is incorporated herein.
see para [0261-0262]; “the sleeve 730 is configured so that when placed over the IOS 102* such that relative movement between the sleeve 730 and the IOS 102* is limited to less than 1 micron or 5 microns”).
Regarding claim 6, the rejection of claim 3 is incorporated herein.
Pesach et al. further teach further comprising: a driver configured to generate power (see para [0209]; “Optionally, a power source 217 supplies energy to affector 215. For example, power source 217 and/or affector 215 may be controlled by a controller for example including a processor” see also para [0225]; “Alternatively or additionally, the reservoir 513 may in include an energy source. For example, the reservoir may include a battery and/or a signal generator and/or a connection to an external power source. For example, power source may supply electrical power to an ablator. For example, the channel 514a, 514b may include a wire to pass electrical current. For example, a power source may include a light source (e.g. a non-coherent illumination source (e.g. of white light and/or Ultraviolent UV light and/or of Infra-Red IR light) and/or a coherent light source for example a laser)”); and a drive shaft configured to adjust a direction of a beam of the ultrasonic transducer by receiving the power from the driver (see para [0342]; “Alternatively or additionally, a sensor and/or light source on a probe may be positioned 1145 to get a better view of the recess, for example as illustrated in FIG. 8B. For example, the sensor 1145 of the probe may be positioned to view a recess from outside the recess. Alternatively or additionally the sensor may be inserted 1144 into a recess to view from the inside (for example inside a periodontal pocket as illustrated for example in FIG. 8F”) and adjusting a see para [0175]; “the probe includes an imager, for example, an ultrasound imager (for example a side viewing ultrasonic imager (IVUS) or a Piezoelectric Micromachined Ultrasound Transducer (PMUT) array)), a sensor, for example, an ultrasound sensor or stain sensor and/or a mirror, for example, reflecting a view lateral to the probe to an imager of the IOS” see also para [0221]; “Alternatively or additionally an angle 423 between the mean direction of the surface of the mirror and the a line from the base of the mirror and the IOS sensor 306 may range for example between 40 to 50 degrees and/or between 50 to 80 degrees and/or between 10 to 40 degrees. In some embodiments, angle 423 may be fixed. Alternately or additionally, angle 423 may be adjustable”).
Regarding claim 7, the rejection of claim 6 is incorporated herein.
Pesach et al. further teach wherein the working channel has a shape curved in a length direction thereof, and the drive shaft extends along the curved shape (see para [0219]; “FIGS. 4A-4C are schematic showings of an IOS including a laterally extending probe having a reflector in a field of view 316a of the IOS, in accordance with some embodiments of the invention. For example, a reflector may include a mirror. Optionally a reflector may by straight, and/or curved (for example concave and/or convex). For example, a reflector may give IOS sensor 106 a wider view and/or a view at an additional angle and/or a view at an additional view point than the unmodified view 316a of sensor 306).
Regarding claim 11, the rejection of claim 8 is incorporated herein.
Pesach et al. in the combination further teach wherein the probe further comprises an ultrasonic transducer configured to transmit and receive an ultrasonic signal (see para [0175]; “the probe includes an imager, for example, an ultrasound imager (for example a side viewing ultrasonic imager (IVUS) or a Piezoelectric Micromachined Ultrasound Transducer (PMUT) array)), a sensor, for example, an ultrasound sensor or stain sensor and/or a mirror, for example, reflecting a view lateral to the probe to an imager of the IOS”); a receiver configured to receive the ultrasonic signal; and a switch configured to open and close a signal transmission between the ultrasonic transducer and the receiver (see para [0230]; “a light transmitting fiber may be connected to a lights sensor. For example, hollow probe may contain internal fiber connected to a light sensor that measures light reflected from an object towards the probe and/or the tip thereof and/or light reflected from the probe. For example, changes in reflected light may be used to identify when the probe is touching an intra-oral object, for example a tooth. For example, the sensor may measure changes in intensity and/or color. Alternatively, or additionally, light may be measured with an optical detector on the probe, for example on or near a tip of the probe. In some embodiment, a fiber and light sensor may be used as a newton-meter for contact/force measurement detected via changes in light”).
Wang et al in the combination further teach the ultrasonic image acquisition module comprises: a pulser configured to adjust a pulse of the ultrasonic signal (see Abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al. in view Islam (US 20180296098 A1).
Regarding claim 10, the rejection of claim 8 is incorporated herein.
Pesach et al. in the combination further teach wherein the probe further comprises at least one optical fiber configured to transmit the optical signal collected by the lens (see para [0372]; “a sensor on the probe will be used to collect 1359 data on periodontal health. For example, the probe may include an optical sensor (for example sensor 1312 illustrated in FIG. 13B) near the tip thereof. For example, the sensor may include, for example a large FOV imaging sensor and/or a small FOV sensor or the like. Alternatively, or additionally, optical sensing at the tip may be via an optical fiber (for example through a channel as illustrated in FIG. 5A-5B) transmitting light to a remote sensor”). However, Pesach et al. does not teach as further claimed, but 
Islam teaches a lens configured to collect an optical signal from the dental structure, wherein the spectral image acquisition module comprises a filter wheel including a plurality of filters configured to receive the optical signal by selecting a wavelength of the optical signal received from the optical fiber (see Fig. 4  para [0012]; “the measurement device configured to generate, by modulating at least one of the LEDs having an initial light intensity, an optical beam having a plurality of optical wavelengths, wherein at least a portion of the plurality of optical wavelengths is a near-infrared wavelength between 700 nanometers and 2500 nanometers. The measurement device comprises one or more lenses configured to receive and to deliver a portion of the optical beam to tissue, wherein the tissue reflects at least a portion of the optical beam delivered to the tissue…. The receiver further comprises one or more spectral filters positioned in front of at least some of the plurality of spatially separated detectors, wherein the receiver is configured to be synchronized to the modulation of the at least one of the LED”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Islam in order to detect modulation frequency (see para [0012]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WINTA GEBRESLASSIE/Examiner, Art Unit 2668


/VU LE/Supervisory Patent Examiner, Art Unit 2668